Order, Supreme Court, New York County (Doris Ling-Cohan, J.), entered October 12, 2005, which granted defendants’ motion pursuant to CPLR 3211 (a) to dismiss the complaint, unanimously affirmed, without costs.
Plaintiffs decedent, a member of the City Council, was fatally shot by an assailant in the Council chambers in 2003. In this action, she alleged inadequate security at City Hall.
As a municipal employee at the Council, the decedent was covered by workers’ compensation (Administrative Code of City of NY § 3-204.3; Workers’ Compensation Law § 3 [1] [Group 19]). Thus, plaintiff’s recovery was limited to the workers’ compensation award she has already received (Workers’ Compensation Law §§ 11, 29).
We have considered plaintiffs remaining contentions and find them without merit. Concur—Tom, J.P., Andrias, Marlow, Nardelli and McGuire, JJ. [See 10 Misc 3d 234 (2005).]